Citation Nr: 1816846	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-35 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appeared at a hearing before the undersigned in February 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  VA has received previously unconsidered evidence since a final March 2002 rating decision that denied service connection for bilateral hearing loss and tinnitus that relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

2.  The Veteran's bilateral hearing loss disability is the result of acoustic trauma in service.

3.  The Veteran's tinnitus is the result of acoustic trauma in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claims for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

An October 1998 rating decision initially denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claims within one year of notice of the decision.  Thus, the October 1998 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.  A March 2002 rating decision denied the Veteran's initial attempt to reopen the claims.  The Veteran filed a timely notice of disagreement regarding the March 2002 rating decision, but he did not perfect the appeal after failing to file a timely substantive appeal after the issuance of an April 2002 statement of the case regarding the claims.  As such, the March 2002 rating decision is also final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Here, the record includes several recently received opinions from a private otolaryngologist, T.C.R., M.D., that indicate the Veteran's current bilateral hearing loss disability and tinnitus are at least as likely as not the result of acoustic trauma in service.  These opinions were not of record at the time of the March 2002 rating decision that confirmed and continued the prior denials of service connection for the claimed disabilities.  The private opinions raise a reasonable possibility of establishing the Veteran's service connection claims because they evidence a nexus to service, which was a previously unestablished element of the claims.  Thus, the Board finds new and material evidence has been received to reopen the service connection claims for bilateral hearing loss and tinnitus, and reopening of the claims is warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The most recent VA examination in July 2013 confirms the Veteran has a current bilateral hearing loss disability and tinnitus.  Excessive military noise exposure has been conceded in the case due to the Veteran's service as an infantryman.  The only issue that remains is whether there is a nexus between the current disabilities and the in-service acoustic trauma.

As previously noted, a private otolaryngologist, T.C.R., M.D., has provided several opinions indicating the Veteran's current bilateral hearing loss disability and tinnitus are at least as likely as not the result of acoustic trauma in service.  In his most recent opinion in August 2017, T.C.R., M.D., explained exposure to artillery fire likely led to the Veteran's current disabilities.  T.C.R., M.D., noted the Veteran had high frequency hearing loss at his separation from service with a consistent pattern of further impairment shown in treatment records leading to the present level of disability.  T.C.R., M.D., acknowledged the Veteran's hearing was within normal limits at separation from service, but he indicated the high frequency hearing loss noted at separation from service is suggestive of inner ear trauma.  T.C.R., M.D., explained the evidence of inner ear trauma in service combined with the absence of significant post-service noise exposure establishes at least a 50 percent probability that the Veteran's current level of hearing loss and tinnitus is attributable to the acoustic trauma in service.

The Board acknowledges the record includes a negative July 2013 VA nexus opinion regarding the Veteran's claims.  The Board finds the rationale provided in this opinion is insufficient to overcome the probative value of the private opinions submitted on the Veteran's behalf.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The July 2013 VA examiner relied solely on the lack of a bilateral hearing loss disability at separation from service to support his opinion.  The Court of Appeals for Veterans Claims has held this is an insufficient rationale to deny a service connection claim for hearing impairment because it does not address the possibility of delayed onset hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding the absence of a hearing loss disability at separation from service does not foreclose a grant of service connection for subsequently demonstrated hearing loss).

In sum, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's current bilateral hearing loss disability and tinnitus are the result of the conceded excessive military noise exposure in this case.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

The service connection claims for bilateral hearing loss and tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




__________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


